Title: To George Washington from Clement Biddle, 24 August 1788
From: Biddle, Clement
To: Washington, George



Dear General
Philad[elphi]a Aug. 24th 1788

Inclosed is your Account Currt (including the Goods ⅌ Cap. Ellwood) balance in my favour £5.3.8—If you choose to have

the barley please to inform me & I will procure it by Capt. Ellwoods return—the price is not yet ascertained—I have not yet disposed of the herrings but have the preference from two vessels intended for Hispaniola if they load any—they have been very low in that Island which is our Chief market.
The Oil which I sent you for Lamps was of the best quality, but I have found it less offensive in a chamber to burn hogs Lard. fill a Tea or Coffee cup with Lard, sink a paper such as is inclosed in the Lard lightly & cover it about the Thickness of a dollar, or less, with Lard & cover the piece in the middle with Lard & then light it and it will burn a whole night—after a little use in fixing, it will seldom or ever go out in the night & there is no smell from it—I am with great respect Yr Exc[e]llencys Mo. obedient & very humle serv.

Clement Biddle

